Citation Nr: 1738776	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a gynecological/menstrual disorder, due to an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	Erin Sutton, Attorney for the Veteran


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a menstrual disorder and PTSD, and denied service connection for plantar fasciitis, respectively.

The Veteran testified in February 2015 before the undersigned Veterans Law Judge.  During this hearing, the Veteran offered testimony with respect to her psychiatric and gynecological conditions.  A transcript of the hearing has been associated with the record.  

In June 2015, the Board remanded these claims for further development, to include new VA examinations.  That development having been completed, these claims are once again before the Board.  

The Board notes that the RO limited its review to whether the Veteran was entitled to service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders. As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. The record shows that the Veteran has been diagnosed with depression.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed and the issue has been recharacterized accordingly as noted on the title page.

During the February 2015 hearing, the Veteran raised a claim of entitlement to service connection for an appendix disorder. See Hearing transcript, page 36.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

Additionally, the Veteran filed a formal application for entitlement to service connection for tinnitus in May 2014, but the AOJ has not adjudicated this issue.  The AOJ must take action upon this claim.  

The issues of entitlement to service connection for an acquired psychiatric disorder and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran's current menstrual disorder was not caused or aggravated by a disease or injury during active duty.



CONCLUSION OF LAW

The criteria for service connection for a gynecological/menstrual disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed in July 2009.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  She has not identified or provided authorization to obtain any additional, outstanding records.

In July 2015, VA afforded the Veteran a VA examination addressing the nature of her menstrual disorder.  Additionally, the Board obtained a VHA opinion in February 2017.  The Board finds that the VHA opinion provides a clear conclusion as to the nature of the Veteran's menstrual disorder with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, the Board finds that no further examination is necessary.  Thus, with regard to the Veteran's claim for service connection for a menstrual disorder, the Board finds that VA has fully satisfied its duty to assist.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War. In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. A § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or cause, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood cause and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran claims service connection for a menstrual disorder that she believes is related to service. 

The Veteran contends that her menstrual disorder is due to her service in the Persian Gulf, and should qualify as an undiagnosed illness.  There is no dispute that during the period of the claim the Veteran had a hysterectomy to alleviate symptoms associated with uterine fibroids.  However, as was noted by the examiners, because uterine fibroids are a known clinical diagnosis, they do not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317 for undiagnosed illness in veterans who served in the Persian Gulf.  Additionally, the February 2017 examiner stated that ovarian cysts, endometriosis, and uterine fibroids are separate conditions and do not represent symptoms of a single condition, as the symptomatology and courses of treatment can differ between them.  Thus, she opined that it was not likely that the Veteran's separately diagnosed gynecological disorders were individual manifestations of a single undiagnosed illness. 

In February 2015, the Veteran submitted articles discussing menstrual disorders as a Gulf War presumptive disability. A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted by the Veteran is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  The articles include information from VA which reference U.S. Veteran Compensation Programs, and specifically referenced Gulf War Presumptive Disabilities, including menstrual disorder(s).  The information provided was general in nature and included details about a variety of symptoms associated with women's reproductive organs.  Therefore, the articles are not considered to be evidence sufficient to support the grant of service connection on a presumptive basis.

Nevertheless, service connection for a menstrual disorder may still be granted if it is shown to be directly related to service. See Shedden, 381 F.3d at 1166-67.

With respect to the requirement for a current diagnosis, post-service VA treatment records indicate a diagnosis of a uterine fibroid in 2006.  Furthermore, the July 2015 VA examination report noted diagnoses including a uterine fibroid, a right ovarian cystectomy, and endometriosis.  Thus, the Board finds the requirement for a current disability is met.

Service treatment records reflect notations of irregular periods, as well as the removal of an ovarian cyst in July 1990.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.

At the February 2015 hearing, the Veteran testified that she underwent a hysterectomy in May 2006, due to uterine fibroids and a benign tumor.  She stated that she believed her menstrual disorder was the result of her service in the Gulf.

In July 2015, the RO afforded the Veteran a VA examination for her menstrual disorder.  The examiner noted that she reported irregular menstrual cycles beginning in 2001.  The report further indicated that the Veteran underwent a hysterectomy in May 2006, due to uterine fibroids.  At that time, severe pelvic endometriosis, endometrioma of the right ovary, severe tubo ovarian adhesion, and left hydrosalpinx were also found.  The examiner also noted July 1990 surgical procedures, including a laparotomy, left oophorectomy, and right ovarian cystectomy.  He opined that the Veteran did not have an undiagnosed illness related to a menstrual disorder, as her irregular menstrual cycles were a symptom of uterine fibroids.  Although the examiner indicated that the uterine fibroids were less likely than not related to active military service, he failed to provide any rationale for his opinion.  Thus, it is afforded no probative value.  See Nieves-Rodriguez, supra; Stefl, supra.  

Most recently, in February 2017, a VHA opinion was obtained to address three specific questions about the nature of the Veteran's menstrual disorder.  

The examiner was asked

 Is it at least as likely as not that the Veteran's separately diagnosed menstrual or gynecological disorders are individual manifestations of a single undiagnosed illness or a single chronic multisymptom illness?  

Following a review of the record, the examiner opined that:

Prior to 2001, her symptoms were not related to uterine fibroids.  More likely, they were due to ovarian cysts and/or endometriosis.  These are common GYNECOLOGICAL conditions and are not general know to be caused by military related services/exposures.  After 2001 her symptoms were more likely related to the uterine fibroids.  Again, uterine fibroids are a common GYNECOLOGICAL condition and are not generally known to be caused by military services/exposures.  The ovarian cysts, endometriosis, and fibroids are separate conditions and DO NOT represent symptoms of a single condition.  Therefore, it is not likely that the Veteran's separately diagnosed menstrual or gynecological disorders are individual manifestations of a single undiagnosed illness or single chronic multisymptom illness.  

The examiner was asked

Are any of the Veteran's individually diagnosed menstrual or gynecological disorders properly understood as a chronic multisymptom illness?

The examiner responded as follows:

Yes.  Uterine fibroids symptoms can manifest as changes in menstruations, pain, pressure, uterine enlargement, miscarriage, infertility or - no symptoms at all.  These symptoms usually resolve with definitive management (hysterectomy).  This patient has had a hysterectomy.  

The examiner provided additional information about symptoms associated with endometriosis and ovarian cysts and commented on specifics of the Veteran's treatment.  

The examiner was asked the following third question:

Is it at least as likely as not that the Veteran's menstrual or gynecological disorders are causally or etiologically related to her active duty service, to include her exposure to burning oil wells while in service?

The examiner responded as follows:

No.  There does not appear to be any evidence supporting military service or exposures as direct causes for uterine fibroids, endometriosis, or ovarian cysts.  Therefore, it is not likely that her military service caused or were the etiology for the above mentioned GYNECOLGIC conditions.  

Based on the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a menstrual disorder. While the evidence of record shows that she has a current diagnosis of a menstrual disorder, the probative evidence of record demonstrates that the disability is unrelated to her service.  The examiner explained that ovarian cysts result from pouches of fluid that form on the ovary and are quite common during childbearing years.  The rationale also indicated that uterine fibroids and endometriosis commonly resulted in menstrual changes and pain, or could often remain asymptomatic.  These symptoms could be resolved definitively through a hysterectomy, which the examiner noted was present in the Veteran's medical history.  She reasoned that all three diagnoses were common gynecological conditions and were not known to be caused by military service or exposures that would occur during such service.  

To the extent that the Veteran has offered her own opinion that her menstrual disorder is due to service, the Board notes that although she is competent to report symptoms including irregular periods and her medical history, including a hysterectomy procedure, her opinion as to nature of her gynecological/menstrual disorder has no probative value as she has not been shown to have the requisite medical expertise and training to diagnose and opine as to the origin of a complex medical condition such as a gynecological/menstrual disorder.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board places great probative weight on the February 2017 VHA opinion. This opinion was adequate because the examiner reviewed the entire medical history file, considered the Veteran's lay statements, and provided a conclusion based on an accurate factual basis with supporting rationale.  The examiner clearly noted the individual diagnoses that the Veteran contended were a single undiagnosed illness.  She did not reject the symptoms or diagnoses, but rather did not recognize them as a single multisymptom illness based on her review of the treatment records which fully support her conclusions.  Additionally, she provided a supporting rationale which explained that the Veteran's diagnoses of uterine fibroids, ovarian cysts, and endometriosis were common gynecological conditions and that there was no evidence indicating military service or exposures were a cause of such conditions.  Additionally, the examiner noted that the symptoms and treatment contained in the Veteran's history were typical of such related to these common diagnoses.  Here, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  Furthermore, there has been no additional evidence submitted in support of the Veteran's claim.  Thus, the Board finds the VA examiner's opinion is the only competent and probative evidence of record as to the question of whether her menstrual disorder is related to service.

For the foregoing reasons, the Board must deny the claim for service connection for a menstrual disorder.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a gynecological/menstrual disorder, claimed as due to an undiagnosed illness, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Per the June 2015 Board remand, the RO afforded the Veteran a VA examination in August 2015 to determine the nature of her psychiatric diagnosis (or diagnoses).  The remand directives required the examiner to opine as to whether it was at least as likely as not that any currently diagnosed psychiatric disorder was related to her active military service and whether it was caused or aggravated by her service-connected left knee disability.  The August 2015 examiner failed to provide an adequate rationale for his negative opinion, simply stating that the Veteran's depression was not likely related to military service, but instead to sexual trauma prior to service. See Nieves-Rodriguez, supra.  Additionally, the examiner failed to provide an opinion regarding secondary service connection.  Thus, the report does not comply with the remand directives and an addendum opinion regarding the nature of the Veteran's acquired psychiatric disorder is required.  See Stegall, supra.    

Additionally, the June 2015 remand directed the RO to provide the Veteran with the necessary VCAA notification for the secondary service connection claim related to the appeal for PTSD.  However, it does not appear that such notice has been provided.  Thus, on remand, the RO shall provide the Veteran with all necessary VCAA notification.  Stegall, supra. 

Finally, the Veteran submitted a notice of disagreement to an April 2015 rating decision which denied a claim for service connection for plantar fasciitis.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative a Statement of the Case (SOC) addressing this matter.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of the SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through April 28, 2017 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to her appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from April 28, 2017 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to her appeal, including any private treatment records following the proper VA procedures.  

3. After obtaining all available records, return the file to the August 2015 VA examiner who offered an opinion concerning the nature of the Veteran's acquired psychiatric disorder for an addendum opinion.  If the August 2015 VA examiner is not available, seek another VA opinion if required by the new examiner.  The need for another in person examination with the Veteran is left to the discretion of the examiner.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any addendum opinion and note this has been accomplished in the VA examination report.  

The examiner should take note of and discuss each of the Veteran's stressor statements dated in November 2014, September 2009, within the medical treatment record dated July 20, 2009, in VBMS, and April 2006.   

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

a. The examiner must determine if the Veteran has a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-V. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied by both the in-service stressor and the current symptomatology, as reflected by the medical evidence and the competent lay evidence of record. 

b. If alleged stressors are not verified in the record, if PTSD is diagnosed, the examiner must determine whether is it at least as likely as not (50 percent or greater probability) that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

c. The examiner should also determine whether the Veteran has an acquired psychiatric disorder other than PTSD and depression and; if so, specify the diagnosis (or diagnoses). 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) for each diagnosed psychiatric disorder (including major depressive disorder) is causally related to the Veteran's active military service.

d. Finally, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by her service-connected left knee disability. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. The examiner must answer both questions concerning causation and aggravation.

In offering the above opinion, the examiner must consider all of the Veteran's prior relevant medical history and should consider her contentions regarding in-service stressors.  A complete and thorough rationale must be provided for any opinion given.  If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim of entitlement to service connection for plantar fasciitis.  With the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to this issue.   The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the RO should issue a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


